--------------------------------------------------------------------------------


[ViewSonic Sarl Letterhead]
Private & Confidential
 

 
WITHOUT PREJUDICE:  SUBJECT TO CONTRACT
 




     
         
Dated
               
VIEWSONIC SARL
         
And
         
JAN JENSEN
               
Compromise Agreement
 

 
 
NORTON ROSE


           


--------------------------------------------------------------------------------



Contents
 
Clause 
Page
     
1  
Definitions
3
 
   
2
Termination
3
     
3
Severance Payment
4
     
4
Tax indemnity
4
     
5
Secrecy
5
     
6
Confidential Information and Covenants
5
     
7
Company property
6
     
8
Breach of agreement and compensation payable to the Employee
6
     
9
Settlement
7
     
10
Warranty
7
     
11
Miscellaneous
8
     
12  
Whole agreement
8
     
Schedule 1 Certificate of Adviser 
10


2

--------------------------------------------------------------------------------



THIS AGREEMENT is dated                                      2008 and is made


BETWEEN:


(1)
Viewsonic SARL, Parc des Barbanniers, 1 allée des Bas Tilliers,  92230
Gennevilliers, France, registration number Nanterre 404 220 139, (“the
Company”), and

 
(2)
Jan Jensen of 468A Vedbaek Strandvej, 2950 Vedbaek, Denmark (the “Employee”).

 
WHEREAS:
 
(A)
The Employee has been hired by the Company with a commencement date of 18
October 2004, and was appointed as Director pursuant to an employment contract
dated 10 January 2006.

 
(B)
On 26 November 2007 ViewSonic Corporation announced a reorganization of its
European operations.

 
(C)
In order to settle any potential dispute arising out of this reorganization, the
Employee and the Company have agreed to compromise on the terms and conditions
as follows.

 
(D)
The Company is entering into this agreement for itself.

 
IT IS AGREED as follows:
 
1
Definitions

 
1.1
In this Agreement references to specific clauses are references to clauses in
this Agreement unless otherwise stated and:

 
“Associated Company” means an associated company (within the meaning of section
416(1) Income and Corporation Taxes Act 1988) of any of the Companies.
 
 “Employment” means the Employee’s employment with the Company, the terms of
which are set out in the Employment Contract.
 
“Employment Contract” means the service agreements entered into between the
Company and the Employee respectively which is dated 10 January 2006.
 
“Severance Payment” means the payment more particularly described in clause 3.
 
“Termination Date” means the date more particularly described in clause 2.1.
 
2
Termination

 
2.1
The Employee’s employment with the Company under the terms of the Employment
Contractwill terminate on 5 January 2008 (“the Termination Date”).

 
3

--------------------------------------------------------------------------------


 
2.2
Upon his request, the Employee has been released from performing his notice
period. As a consequence, no payment shall be owed to him in relation to this
notice period.

 
3
Severance Payment

 
3.1
Subject to the Employee’s compliance with his obligations under this Agreement,
the Company shall pay to the Employee and without admission of liability the
gross amount of €269 551 (two hundred and sixty nine thousand, five hundred and
fifty one euros) (the “Severance Payment”).

 
3.2
It is expressly agreed that this Severance Payment is inclusive of all and any
indemnities owed upon termination as provided by the law, the applicable
collective agreement, and the Employment Contract, including any accrued
holidays.

 
3.3
The Employee acknowledges that this amount is in compensation for loss of office
and termination of Employment, and all the prejudice, damages, claims or rights
of action whatsoever having arisen or likely to arise out of the performance
and/or the termination of the Employment.  

 
3.4
Any liability to tax or social contribution on the Severance Payment and on any
other benefits provided to the Employee pursuant to this Agreement shall be the
Employee’s alone, save that the Company will remain liable to pay Employer’s
social security contributions.

 
3.5
The Severance Payment shall be paid within 14 days of the signature of this
Agreement.

 
4
Tax indemnity

 
4.1
The Company makes no warranty as to the taxable status of the Severance Payment
and benefits and accordingly the Employee undertakes that if any of the
Companies or any of their Associated Companies are called upon to account to the
French taxation or social security authorities or similar authority in any other
jurisdiction for any income tax, Employee’s National Insurance contributions,
social security or similar liabilities interest and/or penalties thereon arising
in respect of the payments made and benefits provided under this Agreement,
(such income tax, Employee’s National Insurance or social security
contributions, interest and/or penalties referred to in this Agreement as the
“Excess Tax”), and if any of the Companies or any other company pays the Excess
Tax to the relevant authority in any jurisdiction, the Employee will, at the
written request of such company and provided the Employee has received
notification of the amount due within 14 days of the Company or any associated
company as may be the case, becoming aware of the claim, immediately pay to such
company an amount equal to the Excess Tax (on an after-tax basis) provided that
before paying the Excess Tax the Company shall afford the Employee a reasonable
opportunity (in the opinion of the Company) to challenge the amount of Excess
Tax with the relevant authority.

 
4

--------------------------------------------------------------------------------


 
5
Secrecy

 
5.1
The Company and the Employee undertake to each other that they will not, whether
directly or indirectly, make, publish or otherwise communicate any disparaging
or derogatory statements, whether in writing or otherwise, concerning each
other, including in the case of the Company or any of its Associated Companies
or any of its officers agents or employees.

 
5.2
The Employee acknowledges that this Agreement will be publicly filed with the
U.S. Securities and Exchange Commission (the “SEC”) and will be publicly
available on the SEC’s EDGAR system. The Employee further acknowledges that a
summary of the terms hereof shall be publicly disclosed in periodic reports
filed with the SEC by ViewSonic Corporation, a Delaware corporation.

 
5.3
The Company and the Employee agree not to make or cause to be made (directly or
indirectly) any statement to the media concerning the Employment or its
termination by the Company without the prior written consent of the other, as
the case may be.

 
6
Confidential Information and Covenants

 
6.1
The Employee undertakes not to divulge to, or commercially make use of, for his
own benefit or purposes or for the benefit or purpose of any other person, firm,
corporation, company, association or business entity, any trade secrets or
confidential information (including but not limited to terms of contracts or
arrangements, existing and potential projects, financial information regarding
customers, clients or suppliers, disputes, business development and/or marketing
programmes and plans) belonging to or which relate to the affairs of the Company
or any Associated Company or any of its customers, clients or suppliers.

 
6.2
The Employee also confirms that he will not for a period of 6 months from the
Termination Date,  (whether alone or jointly with or as a director, manager,
agent, consultant, partner or employee of any person, firm, company or other
organisation) directly or indirectly carry on or be engaged in any activity or
business in any of the member states of the European Union or Switzerland (the
“Restricted Area”) with or for Samsung, LG or Acer or any other firm, company or
other organisation in respect of which 40 per cent. or more of its business is
engaged or concerned with the supply of visual display units, LCDs, projectors,
computer monitors in the Restricted Area. The Company will release any third
party, from any non solicitation and/or non-dealing obligations (including,
without limitation, clients, prospective clients and employees) in respect of
the Employee provided that such third party and the Employee agree to comply
fully with the provisions of this clause 6.   This clause 6.2 varies all and any
post-termination restraints already set out in the Employment Contract and where
there is any inconsistency between the wording of this Agreement and the
Employment Contract, the wording of this Agreement will prevail.

 
5

--------------------------------------------------------------------------------


 
6.3
Nothing in this Clause 6 shall prevent the Employee from making a protected
disclosure in accordance with law provided that the disclosure is made in
accordance with the relevant provisions of such law.

 
7
Company property

 
7.1
The Employee represents and confirms that he has returned on or before the
Termination Date to the Companies all equipment, records, correspondence,
documents, files and other information of any description (whether originals,
copies or extracts) belonging or licensed to the Company or any of its
Associated Companies and that he has not retained any copies and that he has
deleted irretrievably any information relating to the business of the Company on
any magnetic or optical disk or memory which is in his possession or control
outside the premises of the Company.   

 
7.2
In addition the Employee will provide the Company with all necessary information
as will allow such person as the Company may determine to access any computer
equipment owned by the Company or any Associated Company and used by the
Employee.

 
8
Breach of agreement and compensation payable to the Employee

 
8.1
The Employee agrees that if, having entered into this Agreement, the Employee:
(a) breaches the provisions of clauses 5 (Secrecy) and/or 6 (Confidential
Information and Covenants) and/or the warranties at Clause 10; and/or (b) (on
the basis that the Company is entering into this Agreement in reliance upon the
warranties given by the Employee at clause 10.1) brings any proceedings
(including making complaints to professional or trade or regulatory bodies)
relating to the Employment (including its termination) against the Company, any
Associated Company or its or their officers, employees or agents; and/or (c) is
awarded any compensation or damages by an employment tribunal or civil
court,  the Employee will, without prejudice to any other remedies that the
Company may have, at the Company’s election forthwith:

 
8.1.1
repay (or the Company will retain if not at that time already paid) the
Severance Payment (less any statutory redundancy payment) to the Company and
that sum will be recoverable as a debt; or

 
8.1.2
pay a sum equivalent to the sum of any compensation or damages awarded to the
Employee to the Company.

 
8.2
In addition, the Employee will indemnify the Company against all costs (legal or
otherwise) incurred by the Company in recovering or seeking to recover the
Severance Payment from the Employee and/or any compensation or damages awarded
to the Employee.

 
8.3
Nothing in this clause shall prevent the Employee from taking any steps,
including the commencement of legal proceedings, to enforce the terms of this
Agreement.

 
6

--------------------------------------------------------------------------------


 
9
Settlement

 
9.1
The Employee acknowledges that he has carefully considered the facts and
circumstances relating to the Employment and the termination thereof and that he
considers that the payments referred to in this agreement are reasonable in the
circumstances. The Employee agrees that he will not institute any proceedings or
complaints before an employment tribunal or court in either France or in any
other jurisdiction arising out of or in connection with the Employment or its
termination.

 
9.2
The Employee confirms that he is not aware of having any claim for personal
injury against the Company or any Associated Company at the date of this
Agreement.

 
9.3
The Employee agrees that the terms of this Agreement are in full and final
settlement:

 
9.3.1
of any claims whether at common law or otherwise and in any jurisdiction in the
world including without limitation France and the United States; and

 
9.3.2
which he may have against the Company or any Associated Company or its or their
officers, directors, employees, shareholders or agents arising out of or
connected with his Employment or its termination or the Employment Contract or
its termination. The Employee hereby agrees that, except for the sums and
benefits referred to in this Agreement, no other sums or benefits are due to him
from the Company or any Associated Company.

 
9.4
The Company acknowledges that the terms of this Agreement are full and final
settlement of all and any claims of which it or Viewsonic Corporation or its or
their officers, directors, employees, stockholders, shareholders, or agents may
have against the Employee arising directly out of the Employment or its
termination to the extent that the board of the Company is aware of any such
claim as at the date of this Agreement.

 
10
Warranty

 
10.1
The Employee represents and warrants:

 
10.1.1
that he has received advice from an independent legal adviser” (“the Adviser”)
as to the terms and effect of this Agreement (and in particular its effect on
the Employee’s ability to pursue his rights before an employment tribunal or a
labour court) and that he will procure that the Adviser forthwith provides a
certificate in the form of Schedule 3 to this Agreement and that in such
Schedule the name and other relevant details of the Adviser are correctly set
out;

 
10.1.2
that he has raised with the Adviser all facts and issues relevant to the
Employment and its termination; and

 
7

--------------------------------------------------------------------------------


 
10.1.3
that the Adviser has advised him that the claims and prospective proceedings
listed at clause 9 and Schedule 1 are all of the claims and prospective
proceedings that he has against the Company, any Associated Company or their,
officers, directors, agents and employees arising out of or in connection with
his Employment (including the termination thereof) and that he has no other
claim.

 
10.2
The Employee further warrants that he will on the request of the Company or any
Associated Company, assist it or them in any threatened or actual litigation
concerning it or them where he has in his possession or knowledge any facts or
other matters which the Company or any Associated Company reasonably considers
is relevant to such legal proceedings (including but not limited to giving
statements/affidavits, meeting with the legal and other professional advisers
and attending any legal hearing and giving evidence).  Such assistance will also
be given in any internal investigation or any regulatory proceedings.  The
Company will reimburse the Employee for reasonable expenses properly incurred by
him in giving such assistance.

 
10.3
The Employee warrants and represents that he has not at any time done or failed
to do anything which amounts to a repudiatory breach of any express or implied
term of the Employment which would (or would have) entitled the Company to
terminate the Employment without notice or payment in lieu of notice.

 
11
Miscellaneous

 
11.1
This Agreement shall be governed by and interpreted in accordance with English
Law.  The parties hereby submit to the jurisdiction of the High Court of Justice
in England.

 
11.2
Subject to any provision which specifically refers to an Associated Company and
which is intended to confer benefits on any such Associated Company, no term of
this Agreement is enforceable by a person who is not party to it.

 
12
Whole agreement

 
12.1
This Agreement sets out the entire agreement between the parties and supersedes
all prior discussions between them or their advisers and all statements,
representations, terms and conditions, warranties, guarantees, proposals,
communications and understandings whenever given and whether orally or in
writing.  If signed by all parties to the Agreement it shall then,
notwithstanding being marked “without prejudice” or “without prejudice subject
to contract” and subject to any written statement to the contrary, be treated as
an open and binding agreement.

 
12.2
The Agreement may not be modified or amended except in writing signed by all the
parties.

 
8

--------------------------------------------------------------------------------


 
IN WITNESS whereof this Agreement has been executed the day and year first above
written.
 
SIGNED by Natalia Bikkenina, HR Director
)
/s/ Natalia Bikkenina
for and on behalf of the Viewsonic SARL
)   
dated
)  



 
SIGNED by Jan Jensen
) 
/s/ Jan Jensen
the Employee
)   
Dated
)   



9

--------------------------------------------------------------------------------



Schedule 1
Certificate of Adviser
 


I confirm that I have given independent legal advice to Jan Jensen as to the
terms and effect of the above Agreement and in particular its effect on my
client’s ability to pursue his rights before an employment tribunal or a labour
court in France.  


I confirm that at the date I gave the advice referred to above there was in
force a policy of insurance which covers the risk of a claim by Jan Jensen in
respect of any loss arising in consequence of that advice.

 

Signed 
 /s/ Nigel Forsyth
  Signed 
Nigel Forsyth
  Firm                       
Barker Gillette
 

Address of firm   
11-12 Wigmore Place,
    
London W1U 2LU
        

 
 
10

--------------------------------------------------------------------------------
